          Case 1:20-cv-03000-LAK Document 12 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________
                                                )
                                                )
MARIAM DAVITASHVILI, ADAM BENSIMON,             )
and MIA SAPIENZA, individually and on behalf of )
all others similarly situated,                  )
                                                ) No. 20-cv-03000 (LAK)
                                    Plaintiffs, )
                v.                              )
                                                )
GRUBHUB INC. (a/d/b/a SEAMLESS),                )
DOORDASH INC., POSTMATES INC., and              )
UBER TECHNOLOGIES, INC., in its own right and   )
as parent of wholly owned subsidiary UBER EATS, ) FILED VIA ECF
                                                )
                                    Defendants. )
______________________________________________ )


                                NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned, Asher Hawkins, of the law firm of

Frank LLP, who is admitted and authorized to practice before this Court, is hereby entering an

appearance in the above-captioned case, as counsel on behalf of Plaintiffs Mariam Davitashvili,

Adam Bensimon, and Mia Sapienza, individually and on behalf of all others similarly situated.



Dated:      New York, New York
            May 26, 2020
                                                   Respectfully submitted,
                                                   FRANK LLP
                                                   By:     /s/ Asher Hawkins      .
                                                   Asher Hawkins (AH2333)
                                                   370 Lexington Avenue, Suite 1706
                                                   New York, New York 10017
                                                   Tel: (212) 682-1853
                                                   Fax: (212) 682-1892
                                                   ahawkins@frankllp.com
